Citation Nr: 0706047	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from September 1957 to 
September 1959 and from December 1961 to August 1962.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
May 2002 rating decision.

The veteran claims that he had symptoms of Crohn's disease as 
a result of stress incurred in his second period of service, 
December 1961 to August 1962.  The veteran's service medical 
records have no indications of Crohn's disease or symptoms or 
complaints regarding the veteran's digestive system.  
However, the veteran's post-service medical records indicate 
that he repeatedly related a history of treatment for 
symptoms relating to Crohn's disease since service.  The 
veteran, see testimony at a Travel Board hearing before the 
undersigned judge, testified that he had symptoms of Crohn's 
disease beginning during his second period of service and 
that he experienced extreme stress during this period of 
service.  The veteran's ex-wife has also submitted a written 
statement indicating onset of symptoms of Crohn's disease, 
such as diarrhea, and extreme stress in the veteran's second 
period of service.  In addition, a private physician 
submitted a letter in which he diagnosed the veteran as 
having Crohn's disease and opined that his current condition 
is related to stress incurred in service.  The veteran has 
not been afforded a VA examination to determine whether his 
Crohn's disease could be related to stress in service and 
this must be done prior to further adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's Crohn's disease.  
Have the examiner review the claims file 
in conjunction with the examination and 
have the examiner make a note of such 
review in the examination report.  Also 
have the examiner answer the following 
questions in the examination report.

	a.  Does the veteran currently have 
Crohn's disease or any other related 
disease of the colon?

	b.  If so, is it at least as likely 
as not (probability of 50 percent or 
more) that the veteran's current 
diagnosis is related to stress 
incurred in service?

2.  Review the examination report and if 
it is inadequate in any way, return the 
report for revision.

3.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

